                                                                              ISTRIC
                                                                         TES D      TC
                                                                       TA




                                                                                                      O
                                                               S
     KRISTOFER STROJNIK, SBN 242728




                                                                                                       U
                                                              ED
 1




                                                                                                        RT
     pstrojnik@strojniklaw.com
                                                                                             ERED




                                                          UNIT
     THE STROJNIK FIRM, LLC                                                 ORD
                                                                    T IS SO
 2
     Esplanade Center III, Suite 700                               I




                                                                                                              R NIA
 3   2415 East Camelback Road
     Phoenix, Arizona 95016
     Telephone: (602) 510-9409




                                                          NO
 4                                                                                               Hixson
     Facsimile: (602) 773-0370                                                          mas S.




                                                                                                              FO
                                                                                   ho
                                                                        J u d ge T




                                                           RT
 5




                                                                                                          LI
     Attorneys for Plaintiff                                       ER




                                                              H




                                                                                                      A
 6   THERESA BROOKE                                                     N                                 C
                                                                            D IS T IC T            OF
 7   JOHN A. MAVROS, SBN 257673                                                   R
     E-Mail jmavros@fisherphillips.com
 8   BRET MARTIN, SBN 304658
     E-Mail bmartin@fisherphillips.com                        Dated: 1/28/2020
 9   FISHER & PHILLIPS LLP                                    Case is Dismissed with Prejudice.
     2050 Main Street, Suite 1000                             The Clerk shall close the file and
10   Irvine, California 92614
     Telephone: (949) 851-2424                                terminate the case
11   Facsimile: (949) 851-0152
12   Attorneys for Defendant
     GRAND PRIX FREMONT LLC
13

14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16

17
     THERESA BROOKE, a married                         Case No: 4:19-cv-06687-TSH
18   woman dealing with her sole and
     separate claim,
19                                                     JOINT STIPULATION FOR
                              Plaintiff,               DISMISSAL PURSUANT TO
20                                                     F.R.C.P. 41 (a)(1)(A)(ii)
             v.
21
     GRAND PRIX FREMONT LLC, a                         Complaint Filed: October 18, 2019
22   Delaware limited liability company                Trial Date:   None Set
     dba Residence Inn Fremont Silicon
23   Valley,
24                            Defendants.
25

26

27           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between
28   the parties hereto that this action may be dismissed with prejudice as to all parties;
                                                      1
                     JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. 41 (a)(1)(A)(ii)
     FP 37000053.1
 1   each party to bear her/its own attorneys’ fees and costs. This stipulation is made as
 2   the matter has been resolved to the satisfaction of all parties.
 3
     Dated: January 28, 2020                              THE STROJNIK FIRM, LLC
 4

 5                                                 By: /s/ P. KRISTOFER STROJNIK__
 6
                                                       P. KRISTOFER STROJNIK
                                                       Attorneys for Plaintiff
 7
                                                       THERESA BROOKE

 8

 9   Dated: January 28, 2020
                                                          FISHER & PHILLIPS LLP
10

11                                                 By: /s/                   _
                                                       JOHN A. MAVROS
12                                                     BRET MARTIN
                                                       Attorneys for Defendant
13                                                     GRAND PRIX FREMONT LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                     JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. 41 (a)(1)(A)(ii)
     FP 37000053.1
 1                               SIGNATURE CERTIFICATION
 2

 3           I hereby certify that the content of this document is acceptable to P. Kristofer
 4   Strojnik, counsel for Plaintiff Theresa Brooke, and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
     Dated:          January 28, 2020           FISHER & PHILLIPS LLP
 7

 8                                        By: /s/                   _
 9                                             John A. Mavros
                                               Bret Martin
10                                             Attorney for Defendant
                                               GRAND PRIX FREMONT LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  1
                                        SIGNATURE CERTIFICATION
     FP 37000053.1
